[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                              No. 08-17084                 ELEVENTH CIRCUIT
                                                                MAY 6, 2009
                          Non-Argument Calendar
                                                            THOMAS K. KAHN
                        ________________________
                                                                 CLERK

                 D.C. Docket No. 08-00115-CV-5-RS-EMT


WINFIELD PHILLIPS,
JEREMY COLLINS,


                                                           Plaintiffs-Appellants,

                                   versus


FLORIDA FISH AND WILDLIFE CONSERVATION
COMMISSION, ALTON RANEW, Officer,


                                                         Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                                (May 6, 2009)

Before BIRCH, HULL and HILL, Circuit Judges.
PER CURIAM:



      Winfield Phillips and Jeremy Collins sued the Florida Fish and Wildlife

Conservation Commission and Officer Alton Ranew under 42 U.S.C. § 1983 for

damages in connection with his alleged wrongful arrest of them for trespass.

Phillips and Collins claim that Officer Ranew did not have probable cause to arrest

them for trespass. The trial court granted summary judgment for the defendants,

holding that probable cause for the arrest did exist, and, therefore, there was no

unlawful deprivation of plaintiffs’ constitutional rights. We agree.

      Probable cause is an absolute bar to a Section 1983 claim alleging false

arrest. Rankin v. Evans, 133 F.3d 1425, 1435 (11th Cir. 1988). To show the

absence of probable cause, Phillips and Collins bear the burden of showing that no

reasonably objective police officer would have perceived there to be probable

cause for such an arrest. Mitchell v. Forsyth, 472 U.S. 511 (1985).

      In this case, Phillips and Collins cannot meet this burden. Officer Ranew

received information that shots had been fired from behind the complainant’s, Mrs.

Hussey’s, home, and that she had seen a deer fall. Officer Ranew went to the scene

and found Phillips and Collins with two dead deer, two rifles and blood on their

clothes. The officer arrested the men for trespass and seized the rifles and deer.



                                           2
Collins admitted they had shot the deer in a cultivated peanut field and that they

had followed the deer around a fence and through a gate. Neither man claimed to

have permission to be hunting on the property.

      Although Phillips and Collins now claim that they had no notice that they

were trespassing, the trial court found that they had actual notice that they were

trespassing because they admitted they knew they were hunting on property that

did not belong to them, and that they had gone around the fence and gate to shoot

the deer.

      Furthermore, the trial court held that the men had constructive notice that

they were trespassing because Collins admitted that they knew they were in Mrs.

Hussey’s peanut field. Under the Florida trespass statute, planting a crop such as

peanuts is considered “cultivation” of land, Fla. Stat. § 810.11(6), which satisfies

the statute’s notice requirement. Fla. Stat. § 810.09.

      Under these circumstances, the trial court correctly held that the officer had

probable cause to believe that Phillips and Collins had violated the trespass statute.

Since the officer had probable cause for the arrest, which is an absolute bar to the

plaintiffs’ claim for false arrest, the trial court correctly entered summary judgment

for the defendants.

      AFFIRMED.



                                           3